Citation Nr: 1518978	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of electronic records within Virtual VA and the Veteran Benefits Management System (VBMS).


REMAND

In February 2015, the Veteran was informed that he was scheduled for a hearing at the Board's Central Office on April 28, 2015.  On April 28, 2015, the Veteran's representative informed the Board that during an April 21, 2015, telephone conversation, the Veteran informed the representative that he was no longer able to attend the hearing because recent health and financial setbacks made travel to Washington, D.C. cost prohibitive.  The Veteran's representative requested that the Veteran be scheduled for a video conference hearing at the RO.

The Veteran or his representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1) (2014).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2) (2014).  In the current case, based on the information included in the representative's request, the Board finds that good cause has been shown and that the Veteran's requested hearing should be rescheduled.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




